UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6685



MARK ULYSSES KNIGHTNOR,

                                               Plaintiff - Appellant,

             versus


MR. BARTOS, Shift Supervisor; MR. DAVIS,
Senior Officer; CCA, corporation providing
services,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-260-2)


Submitted:    July 24, 2003                   Decided:   July 31, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Ulysses Knightnor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mark Ulysses Knightnor appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).    We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See Knightnor v. Bartos, No. CA-03-260-2 (E.D. Va.

Apr. 21, 2003).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2